El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
*883En la demanda en este caso, aparecen las siguientes alegaciones:
“2. Los demandantes alegan que allá para uno de los últimos días del mes de enero de 1924, a requerimientos del demandado pres-taron a éste la suma de cuatro mil dólares, moneda legal de los Es-tados Unidos de América, sin intereses, habiéndose obligado el de-mandado a devolver a los demandantes la expresada cantidad dentro de un plazo de seis meses, a contar desde el primero de febrero de 1924.
“3. Los demandantes alegan que ni el demandado, ni persona al-guna a su nombre, ha satisfecho a los demandantes la cantidad de cuatro mil dólares, importe del préstamo a que se refiere esta de-manda, ni parte alguna a cuenta de la expresada suma.”
En la contestación las que siguen:
“II. El demandado niega de una manera general y específica la alegación segunda de la propia demanda; y en su lugar alega: que ni en los últimos días del mes de enero de 1924 ni en ninguna otra fecha ha recibido en calidad de préstamo de los demandantes la suma de cuatro mil dollars ni ninguna otra suma, no habiéndose obligado a pagarla dentro de un plazo de seis meses ni en ningún otro plazo, por no adeudar nada a tales demandantes.
“III. Por falta de información y creencia, el demandado niega la alegación tercera de la demanda.”
Tanto la demanda como la contestación son juradas.
Llamado el caso para juicio, la parte demandante solicitó sentencia por las alegaciones. La corte dictó tal sentencia, en favor de los demandantes; y en la relación de hechos y opinión, después de copiar las alegaciones que hemos trans-crito, dice:
“Tal negación constituye un’caso típico de negación que envuelve una admisión condenada por el estatuto y la jurisprudencia.”
En el ale'gato del apelante se señala como un primer error el de abuso de discreción de la corte al conceder la petición de sentencia por los méritos de las alegaciones.
El apelante tiene razón. En la contestación, aun habiendo algo tan extraño como la negación “de una manera general y específica”, hay una negación de hechos, que difícilmente podría hacerse de otra forma que aquélla en que se presenta. *884Y negadoshechos esenciales de la demanda, nace contienda judicial y específica en el caso.
La decisión en Somonte v. Mimoso, 27 D.P.R. 398, no es de aplicación a este caso. Basta leer el párrafo que se refiere a la forma en que se hizo la contestación, para notar la dife-rencia.
“En la contestación se niega tal alegación ‘en cuanto a que este demandado baya privado violentamente, ni en ninguna otra forma, a la demandante y a su mencionado arrendatario de la posesión material de ninguna parcela de terreno perteneciente a la finca de la demandante, ni en la extensión ni dentro de las colindancias especi-ficadas en el hecho cuarto mencionado. ’ (La bastardilla es nuestra.) Igualmente negó el demandado que él hubiera ‘arrancado cerca al-guna gue pertenezca a la demandante, que haya arrancado o cortado hierba malojillo de la finca de la demandante,’ o que ‘se haya valido de medios violentos para privar de la posesión material de la finca, o parte de la misma que pertenezca a la demandante, y mucho menos, de amenazar de muerte ni en ninguna otra forma a los peones del arrendatario de la finca de la demandante.’ ” Somonte v. Mimoso, 27 D.P.R. 398.
Bu cuanto a la contestación a la alegación tercera, el demandado no puede utilizarla falta de información y creencia con respecto a los hechos que necesariamente son de su conocimiento personal. La contestación, en ese punto, es deficiente; pero es susceptible de enmienda. Y en el sentido de permitir la enmienda pudo actuar, o puede actuar, la corte.
No es necesario resolver sobre otros extremos.

La sentencia apelada debe ser revocada, y el caso de-vuelto para ulteriores procedimientos no incompatibles con esta opinión.